Citation Nr: 1826380	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-42 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected post-operative varicose veins of the left leg. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1981 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Little Rock, Arkansas which continued the assignment of a 40 percent evaluation for post-operative varicose veins of the left leg.

In February 2017 the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of the hearing has been associated with the record. 


FINDING OF FACT

For the entire appeal period, the preponderance of the evidence shows that the Veteran's post-operative varicose veins of the left leg were productive of persistent edema and stasis pigmentation or eczema, without intermittent ulceration and without more severe manifestations. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for post-operative varicose veins of the left leg, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R.            §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that it has reviewed all evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his service-connected post-operative varicose veins of the left leg, are worse than contemplated by his currently assigned disability rating and that a higher rating is therefore in order.  Specifically, the Veteran has asserted that he experiences open sores, swelling, skin dysfunction and eczema.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Varicose veins are rated under section 4.104, Diagnostic Code 7120, which provides for a 10 percent rating for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 7120.  The criteria for a 20 percent disability are persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Id.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Id.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  Id. 

The evidence of record includes post-service treatment records, VA examinations conducted in January 2010 and 2011 as well as in December 2017, and the Veteran's hearing testimony.  

Post-service treatment records repeatedly reflect that the Veteran suffered from no sores or ulcerations.  Treatment notes from June 2011 reflect that the Veteran's varicose veins were symptomatic and caused pain on walking and mild edema in his ankle area.  However, as previously noted his records repeatedly reflect that the Veteran suffered no wounds, ulcers or other skin problems and that there was no evidence of any skin lesions or ongoing skin problems. 

In January 2010 the Veteran underwent a VA Arteries and Veins examination.  The Veteran reported that he wore compression stockings about three days per week, but noted persistent swelling in his left leg and occasional weeping.  He reported that he could walk about a quarter of a mile, stand for 10 minutes, and sit for an unlimited amount of time.  He denied any ulcerations, bleeding, or cellulitis.  The examiner found no persistent venous stasis changes and no history of persistent board like edema.  The Veteran noted constant pain at rest and some pigmentation changes, but denied eczema and subcutaneous induration. 

Upon examination, the examiner noted there was mild edema and hyperpigmentation around the left lower leg.  He found no current skin ulceration or evidence of ulcerations.  There was no increased heat and a negative Holman's sign.  The Veteran's dorsal pedalis pulse on the left leg was normal.  The examiner noted that there were varicosities of the left greater saphenous vein distribution and the major one was on the posterior calf area and was slightly raised, tortuous and tender.  Strength and sensory testing were normal.  The examiner found no signs of eczema, subcutaneous induration, or board like edema.  The examiner opined that as to the Veteran's ability to have a job, he was employed as a specialist supervisor at a camp, and that he could walk, stand and sit.  Furthermore, the examiner noted no restrictions on the Veteran's ability to lift.  Therefore, the examiner found that the Veteran could perform physical employment. 

In January 2011 the Veteran underwent an additional VA Arteries and Veins examination.  The Veteran reported that his condition had worsened.  He reported recurrent superficial ulcerations on his posterior calf on a regular basis, and persistent stasis dermatitis over the left lateral ankle.  He reported persistent swelling without brawny induration.  He noted occasional weeping.  He reported that he could still walk a quarter of a mile, stand for 10 minutes, and sit for an unlimited amount of time.  He stated that rest usually resolves his symptoms.  He noted no cellulitis or a history of infection, but that he did have pain on a daily basis.  He reported that he wore a compression stalking but that it did not help.  He did not report a history of subcutaneous induration or infection. 

Upon examination, the examiner noted that the Veteran had a normal gait.  The examiner noted large varicosities over the proximal medial left calf and mild to moderate varicosities in the remaining distal left leg.  The examiner found no obvious ulceration, but some scaling on the left lateral ankle region consistent with stasis dermatitis and slight hyperpigmentation.  The examiner noted that the rash covered approximately 3% of the Veteran's total body surface area and 0% of exposed body surface area.  The examiner noted no scarring or disfigurement and the Veteran's skin was intact.  The examiner noted no ulcerations, no brawny induration, and no subcutaneous induration.  The examiner did find edema around the Veteran's ankle and that the Veteran's varicosity which measured the same as it did during the January 2010 examination, was tender to touch. 

In December 2017 the Veteran underwent an additional examination and the examiner provided a VA Artery and Vein Conditions (Vascular Diseases Including Varicose Veins) disability benefits questionnaire (DBQ).  The Veteran reported pain and swelling in his left leg which made it difficult for the Veteran to walk.  

Upon examination, the examiner noted that the Veteran had varicose veins in his left leg.  He noted that the Veteran suffered from aching and fatigue in his leg after prolonged standing and walking.  The examiner also noted persistent stasis pigmentation and persistent edema that is incompletely relieved by elevation of the extremity, as well as constant pain at rest.  However, the examiner did not find eczema, intermittent or persistent ulceration, subcutaneous induration, or massive board-like edema.  Ultimately, the examiner found no change in the Veteran's service-connected condition and that his condition did not impact his ability to work. 

During the February 2017 hearing, the Veteran testified that he suffered from ulcerations of his skin or sores which he reported were caused by the compression stockings that he was prescribed.  Furthermore, the Veteran's representative reported that he was a licensed registered nurse and that upon his examination of the Veteran's leg, he noted subcutaneous induration, pigmentation, tortuous knots but no ulcerations. 

The Veteran is currently in receipt of a 40 percent rating for varicose veins in his left leg.  The Veteran filed his current claim in November 2010; therefore the appeal period began November 2009.  

For the entire appeal period, the Veteran's varicose veins have been characterized as persistent edema and stasis pigmentation or eczema, without persistent ulceration and has not been characterized as having manifested massive board-like edema with constant pain. 

The Veteran was afforded VA examinations in January 2010 and 2011 and most recently December 2017.  The examiners all noted that the Veteran had persistent pain and edema, and further noted hyperpigmentation or eczema.  However, none of the examiners found and the evidence of record does not reflect that the Veteran suffered from subcutaneous induration, persistent ulceration or massive board-like edema of the left leg.  

While the Veteran's representative noted that upon examination prior to his hearing, he noted subcutaneous induration, pigmentation, and tortuous knots, he still did not find any evidence of persistent ulceration.  And while the Veteran testified that his compression stockings caused persistent "burns" or sores, the evidence of record to include his treatment records does not support such a contention.  Therefore, the Board finds the VA examinations to be of greater probative value, as they were based on reviews of the medical record, thorough examinations, and interviews with the Veteran.
 
The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Veteran has asserted that he experiences open sores, swelling and eczema as a result of his service-connected varicose veins.  However, the Board finds that the VA examinations should be afforded more probative weight as they are based on examination findings, including reviews of the Veteran's medical history, as well as the Veteran's statements to the examiners. 

Therefore, the Board finds that the Veteran experienced persistent edema and stasis pigmentation or eczema as well as constant pain at rest.  However, the evidence does not support that he experienced persistent subcutaneous induration, persistent ulceration, or massive board-like edema.  Therefore as the evidence of record does not establish that the Veteran suffered persistent ulceration, a 60 percent rating is not warranted.  Furthermore, the Board finds that as the Veteran does not meet the requirements for a 60 percent rating, he also does not meet the requirements for a 100 percent rating as he was not shown to experience massive board-like edema.  Therefore, the Board finds that reasonable doubt does not apply, and that a rating in excess of 40 percent is not warranted at any point during the pendency of the claim.  38 C.F.R. § 4.104.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected varicose veins and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has already been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.


ORDER

Entitlement to a rating in excess of 40 percent disabling for post-operative varicose veins of the left leg, is denied. 





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


